DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Applicant’s amendment filed on January 11, 2022 is acknowledged. Accordingly claims 1-5, 7, 10-14, 16, 18-20, 22-26 remain pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 10-14, 16, 18-20 and 22-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, with respect to claims 1, 10 and 18 rejection under 35 U.S.C. §101, Applicant argues that the 101 rejection should be withdrawn because the examiner has failed to meet the burden of proving that the claims are directed to an abstract idea and that the claims do recite significantly more.
In response examiner respectfully disagrees and submits that the rejection under 35 U.S.C. §101, should be maintained for the following reasons: The first step in the 2019 Revised Patent Subject Matter Eligibility Guideline analysis is to "determine whether the claims at issue are directed to one of those patent-ineligible concepts," such as an abstract idea. The inquiry often is whether the claims are directed to "a specific means or method" for improving technology or whether they are simply directed to an abstract end-result. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Here the claims are directed to ““conducting a financial transaction” as part of system of commerce- which is considered an abstract idea. Put simply the claims recites a process of “conducting a financial transaction between a merchant and a consumer.” The second inquiry is to determine whether the recited judicial exception is integrated into a practical application. Here the claims are not integrated into a practical application because the use of computer or technology is merely serving as a tool to implement the abstract idea. The technology here only automates the abstract idea of ““conducting a financial transaction” as part of system of commerce- which is considered an abstract idea. Put simply the claims recites a process of “conducting a financial transaction between a merchant and a consumer” and for these reasons the rejection under 35 U.S.C. §101, should be maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7, 10-14, 16, 18-20, 22-26, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a computer implemented method of initiating transaction, which is a statutory category of invention, 
Claim 10 is directed to an apparatus for initiating transaction, which is a statutory category of invention and 
Claim 18 is directed to a computer implemented method of initiating a transaction, which is a statutory category of invention.
Step 2a: 
While claims 1, 10 and 18 are directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea of “conducting a financial transaction” as part of system of commerce- which is considered an abstract idea. Put simply the claims recites a process of “conducting a financial transaction between a merchant and a consumer.” See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claims 1, 10 and 18 recites: “receiving indication of a pending transaction between the merchant and a consumer…; defining a transaction session window for the pending transaction…; receiving an indication of a missed call made by the consumer…; identifying the missed call made by the consumer….; identifying the consumer account…. and generating an authorization request based on missed call.” These steps constitutes the abstract idea of organizing human activity.  Thus the claims are directed to an abstract idea of organizing human activity. This steps could also be considered a mental process or something carried out with pen and paper. The limitations that set forth this abstract idea include: 
“receiving indication of a pending transaction between the merchant and a consumer…; defining a transaction session window for the pending transaction…; receiving an indication of a missed call made by the consumer…; identifying the missed call made by the consumer….; identifying the consumer account…. and generating an authorization request based on missed call.”....….
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “server”, merely uses a computer as a tool to perform the abstract idea. The use of “server”, does no more than generally link the abstract idea to a particular field of use, the use of “server”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “server”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “server”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of “conducting a financial transaction between the merchant and a consumer” using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-5, 7, 11-14, 16, 19-20 and 22-26 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 2-5, 7, 11-14, 16, 19-20 and 22-26 merely extend the abstract idea of claims 1, 10 and 18 by describing the use of computer device or processor to “receiving indication of a pending transaction between the merchant and a consumer…; defining a transaction session window for the pending transaction…; receiving an indication of a missed call made by the consumer…; identifying the missed call made by the consumer….; identifying the consumer account…. and generating an authorization request based on missed call” and only serve to add additional layers of abstraction to the abstract idea of claims 1, 10 and 18. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 4, 10, and 18, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm:
Claim 1 recites “receiving a quick response code generated by the merchant indicating the total transaction amount associated with the pending transaction and a first telephone number for the consumer to call to pay the portion of the total transaction amount by placing the missed call”
Claim 4 recites “the quick response code indicates a bill message received prior to receiving the indication of receiving the missed…”
Claim 10 recites “receive a quick response code generated by the merchant indicating the total transaction amount associated with the pending transaction and a first telephone number for the consumer to call to pay the portion of the total transaction amount by placing the missed call;”
Claim 18 recites “generating, in the server associated with the merchant, a quick response code indicating the total transaction amount associated with the pending transaction and, a payment initiation telephone number for the consumer to call to pay the portion of the total transaction amount by placing the missed call;
The specification does not describe the manner in which the claimed functions are achieved. Therefore, the specification does not provide sufficient written description to demonstrate that applicant had possession of the claimed invention (MPEP 2161.01)


New Matter:
Claim 1 recites “receiving a quick response code generated by the merchant indicating the total transaction amount associated with the pending transaction and a first telephone number for the consumer to call to pay the portion of the total transaction amount by placing the missed call”
Claim 4 recites “the quick response code indicates a bill message received prior to receiving the indication of receiving the missed…”
Claim 10 recites “receive a quick response code generated by the merchant indicating the total transaction amount associated with the pending transaction and a first telephone number for the consumer to call to pay the portion of the total transaction amount by placing the missed call;”
Claim 18 recites “generating, in the server associated with the merchant, a quick response code indicating the total transaction amount associated with the pending transaction and, a payment initiation telephone number for the consumer to call to pay the portion of the total transaction amount by placing the missed call;
The specification as originally filed contains no support for the above listed limitations in claims 1, 4, 10 and 18
Applicant’s amendments/arguments filed January 11, 2022 have been considered but are deemed without merit since the applicant argues an invention lacking support in the specification and based entirely on new matter. 
Dependent claims 4-5, 7, 11-14, 16, 19-20 and 22-26 are also rejected as they depend from the base claims 19 and 20 and therefore rejected by virtue of their dependency from their respective base claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 10-14, 16, 18-20 and 22-26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Swamy et al (hereinafter “Swamy”) U.S. Patent Application Publication No. 2013/0003955 A1 in view of Pourfallah et al (hereinafter “Pourfallah”) U.S. Patent Application Publication No. 2012/0253852 A1 and Rossides U.S. Patent Application Publication No. 2008/0010159 A1 and alternatively in view of Yuen et al (hereinafter “Yuen”) U.S. Patent No. 7,729,989 B1.

As per claims 1, 10 and 18, Swamy discloses a computer implemented method, of initiating a transaction, the method comprising:
receiving, from a server associated with a merchant, an indication of a pending transaction between the merchant and a consumer (0019, which discloses that “In one embodiment, a missed call server (MCS) delivers various specialized services in response to receiving missed calls from the users of the phones.  MCS, on receiving an indication that a missed call has been placed by a user to a phone number, determines the specialized service corresponding to the phone number, and then sends a data to the service provider offering the determined service.”);
comprising a total transaction amount and a portion of the total transaction amount less than the total transaction amount associated with the pending transaction the consumer has opted to pay using the transaction, the portion of the total transaction amount being less than the total transaction amount (col. 15, lines 55-col. 16, lines 6, which discloses that “MCS 150 first allocates a phone number associated with a pre-defined amount to be paid to a pre-defined merchant (e.g., for transfer for funds, for recharging the talk time of a mobile phone), with a pre-defined merchant and a variable amount (e.g., for payment of phone/electricity/gas bills), or with the purchase of an item from a merchant on an ecommerce website (where both the merchant and amount are variable));
based on the received indication, defining a transaction session window for the pending transaction, wherein the transaction session window is a time period within which a missed call is expected and the time period is set by the merchant depending on a type of transaction to be completed;
receiving a quick response code generated by the merchant indicating the total transaction amount associated with the pending transaction and a first telephone number for the consumer to call to pay the portion of the total transaction amount by placing the missed call;
receiving, from a missed call processing server, an indication of a missed call made by the consumer, comprising an indication of a second telephone number associated with the consumer (0019, which discloses that “In one embodiment, a missed call server (MCS) delivers various specialized services in response to receiving missed calls from the users of the phones.  MCS, on receiving an indication that a missed call has been placed by a user to a phone number, determines the specialized service corresponding to the phone number, and then sends a data to the service provider offering the determined service.”);
identifying the missed call made by the consumer with the pending transaction between the merchant and the consumer (0019, which discloses that “In one embodiment, a missed call server (MCS) delivers various specialized services in response to receiving missed calls from the users of the phones.  MCS, on receiving an indication that a missed call has been placed by a user to a phone number, determines the specialized service corresponding to the phone number, and then sends a data to the service provider offering the determined service.”);
identifying, in a consumer account database, an account associated with the consumer using the second telephone number associated with the consumer (0046, which discloses that “A specific amount is debited from the account of the user corresponding to the service availed by billing system 170.”); and 
looking up, in a consumer account database, an account associated with the consumer using the telephone number associated with the consumer (0029, which discloses that “According to yet another aspect of the present invention, the specialized service is for performing a mechanical action (associated with a corresponding phone number), with the service provider performing the mechanical action in response to receiving data from MCS that a missed call was placed to the phone number.”); and
generating a transaction authorization request, based on the missed call being received within the defined transaction session window for the pending transaction, for the pending transaction between the identified account associated with the consumer and an account associated with the merchant (0110, which discloses that “The user may then place a missed call to a desired allocated phone number for authorizing the corresponding transaction. In response to a missed call, MCS 150 (or the service provider) may initiate the corresponding transactions associated with the corresponding account authorized by the user.”).
What Swamy does not explicitly teach is:
receiving a quick response code generated by the merchant indicating the total transaction amount associated with the pending transaction and a first telephone number for the consumer to call to pay the portion of the total transaction amount by placing the missed call;
based on the received indication, defining a transaction session window for the pending transaction, wherein the transaction session window is a time period within which a missed call is expected and the time period is set by the merchant depending on a type of transaction to be completed;
Pourfallah discloses the method comprising:
receiving a quick response code generated by the merchant indicating the total transaction amount associated with the pending transaction and a first telephone number for the consumer to call to pay the portion of the total transaction amount by placing the missed 
call (0049, which discloses that “ In some implementations, the POS terminal may generate a Quick Response ("QR") code, e.g., 125a, including information on the scanned product items, as well as merchant information for processing the purchase transaction via a payment network. The user may capture an image of the QR code generated by the POS terminal using a user device, such as a smartphone.”; 0096; see claim 15);
Yuen discloses the method comprising:
based on the received indication, defining a transaction session window for the pending transaction, wherein the transaction session window is a time period within which a missed call is expected and the time period is set by the merchant depending on a type of transaction to be completed (col. 35, lines 48-67, which discloses that “In one embodiment, a time-to-live indicator may be associated with transaction phrases so that transaction phrases may be expired after a specified period.”);
generating a transaction authorization request for a transaction between the account associated with the consumer and an account associated with the merchant based on the missed call being made by the consumer within the transaction session window (col. 36, lines 40-53, which discloses that “These authorization attempts may be repeated until the source entity 102 responds to an authorization attempt or, in one embodiment, until the transaction expires.  In one embodiment, the transaction authorization service 100 may be configured to delete or cancel a transaction after a specified number of such attempts.”)
Alternatively Rossides discloses the method comprising:
based on the received indication, defining a transaction session window for the pending transaction, wherein the transaction session window is a time period within which a missed call is expected and the time period is set by the merchant depending on a type of transaction to be completed (0452, which discloses that “[0453] logging (registering) the acceptance and request-for-a-call, including: [0454] 1.  the prospect's phone number, [0455] 2.  preferred time of receiving a call from the seller,”; 0492, which discloses that “Assuming a recipient (a prospect) accepts a pay-the-realbuyer-to-call offer by placing a call using an EVSPQ-RB to register the acceptance, then the invention can provide a method for operating an EVSPQ-RB, comprised of the following steps: [0493] logging (registering) the acceptance and connecting the call, [0494] but, if the call misses the seller, the registering that the call was a missed call, and posting the miss in the seller's account so that the seller can see the missed call as, analogously, a user of a cell phone can see his missed calls, [0495] enabling the seller to "click-to-call" on the missed-call number, and registering the connection, if any is made, as an acceptance of the realbuyer payment offer associated with the recipient's original call (acceptance),”);
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Swamy and incorporate a method further comprising: receiving a quick response code generated by the merchant indicating the total transaction amount associated with the pending transaction and a first telephone number for the consumer to call to pay the portion of the total transaction amount by placing the missed call; based on the received indication, defining a transaction session window for the pending transaction, wherein the transaction session window is a time period within which a missed call is expected and the time period is set by the merchant depending on a type of transaction to be completed in view of the teachings of Pourfallah, Yuen and alternatively Rossides in order to facilitate transaction

As per claims 2 and 11, Swamy further discloses the method, wherein the indication of the missed call made by the consumer further comprises an indication of a telephone number called by the consumer, and wherein identifying the missed call made by the consumer with the pending transaction comprises using the telephone number called by the consumer to identify the missed call made by the consumer with the pending transaction between the merchant and the consumer and the type of transaction to be completed is selected from at least one of a retail store, a utility bill, or ecommerce (0027; 0029).

As per claim 3 and 12, Swamy further discloses the method, wherein the indication of the pending transaction between the merchant and the consumer comprises (i) an indication of a transaction amount and (ii) an indication of a portion of the transaction amount the consumer has opted to pay using the transaction, the indication of the missed call made by the consumer is made after receiving the indication of the pending transaction between the merchant and the consumer and the transaction initiated between the account associated with the consumer and the account associated with the merchant is a transaction of the transaction amount (0026, 0046; 0059).

As per claims 4, Swamy failed to explicitly disclose the method, wherein the quick response code indicates a bill message received prior to receiving the indication of receiving the missed call
Pourfallah discloses the method, wherein the quick response code indicates a bill message received prior to receiving the indication of receiving the missed call (0049; 0096).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Swamy and incorporate a method, wherein the quick response code indicates a bill message received prior to receiving the indication of receiving the missed call in view of the teachings of Pourfallah in order to facilitate transaction

As per claim 5 and 14, Swamy further discloses the method, wherein the indication of a missed call made by the consumer further comprises an indication of an authentication code input by the consumer, and wherein the transaction authorization request comprises an indication of the authentication code (0036; 0112).

As per claims 7 and 16, Swamy further discloses the method, further comprising
receiving a transaction authorization response in response to the transaction authorization requests processing the transaction based on the received transaction authorization response (0026; 0059); and 
generating a transaction success message (0026); and wherein the indication of the pending transaction comprises a transaction identifier and 
wherein the transaction success message comprises an indication of the transaction identifier (0026; 0059).

As per claim 13, Swamy failed to explicitly disclose the apparatus, wherein the data storage device further comprises comprising a session setting module comprising non-transitory instructions operative by the computer processor to: set a transaction session window for the pending transaction in response to receiving the indication of the pending transaction, the transaction session window indicating a time period, and wherein the transaction authorization request is generated if the missed call is made by the consumer within the transaction session window.
Both Yuen and Rossides discloses the apparatus, wherein the data storage device further comprises comprising a session setting module comprising non-transitory instructions operative by the computer processor to: set a transaction session window for the pending transaction in response to receiving the indication of the pending transaction, the transaction session window indicating a time period, and wherein the transaction authorization request is generated if the missed call is made by the consumer within the transaction session window (See Yuen: col. 35, lines 48-67; Rossides: 0344; 0406; 0410).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the apparatus of Swamy and incorporate a apparatus, wherein the data storage device further comprises comprising a session setting module comprising non-transitory instructions operative by the computer processor to: set a transaction session window for the pending transaction in response to receiving the indication of the pending transaction, the transaction session window indicating a time period, and wherein the transaction authorization request is generated if the missed call is made by the consumer within the transaction session window in view of the teachings of Yuen and/or Rossides in order to facilitate transaction

As per claim 19, Swamy further discloses the method, further comprising establishing a data exchange session with a user device corresponding to the originating number associated with the missed call and receiving an authentication code from the user device during the data exchange session, and wherein the transaction authorization request comprises the authentication code (0110; 0111).

As per claim 20, Swamy failed to explicitly disclose the method, wherein executing the data exchange session includes: 
receiving the authentication code from the user device;
appending the authentication code to the telephone number associated with the consumer; and
extracting the authentication code to authorize the user device.
Yuen discloses the method, wherein executing the data exchange session includes: 
receiving the authentication code from the user device (col. 28, lines 39-67);
appending the authentication code to the telephone number associated with the consumer (col. 28, lines 39-67); and
extracting the authentication code to authorize the user device (col. 28, lines 39-67).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Swamy and incorporate a method wherein executing the data exchange session includes: receiving the authentication code from the user device; appending the authentication code to the telephone number associated with the consumer; and extracting the authentication code to authorize the user device in view of the teachings of Yuen in order to facilitate transaction

As per claim 22, Swamy failed to explicitly disclose the method, further comprising sending the quick response code to a user device associated with the consumer.
Pourfallah discloses the method, further comprising sending the quick response code to a user device associated with the consumer (0046; 0096).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Swamy and incorporate a method further comprising sending the quick response code to a user device associated with the consumer in view of the teachings of Yuen in order to facilitate transaction

As per claim 23, Swamy further discloses the method, wherein the indication of the pending transaction between the merchant and the consumer comprises an indication of a transaction amount and wherein the transaction initiated between the account associated with the consumer and the account associated with the merchant is a transaction of the transaction amount (0026; 0046; 0059).

As per claim 24, Swamy further discloses the method, further comprising setting a transaction session window for the pending transaction, the transaction session window indicating a time period, and wherein the transaction authorization request is generated if the missed call is made by the consumer within the transaction session window (0043; 0065; 0107).

As per claim 25, Swamy further discloses the method, further comprising receiving a transaction authorization response in response to the transaction authorization request and generating a transaction success message (0026; 0059).

As per claim 26, Swamy further discloses the method, wherein the indication of the pending transaction comprises a transaction identifier and wherein the transaction success message comprises an indication of the transaction identifier (0026; 0059).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        March 3, 2022